Citation Nr: 1315583	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  08-17 235	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from June 1998 to July 2003 and in the Navy Reserves from May 2004 to May 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for PTSD and assigned an initial 30 percent rating, effective from May 8, 2005.  

The RO in Los Angeles, California, currently has jurisdiction of the claim.  The case was previously before the Board in November 2011 when it was remanded for additional development.  In a February 2013 rating decision, the RO increased the rating for PTSD to 50 percent, effective May 8, 2005.


FINDINGS OF FACT

1.  The Veteran served on active duty in the Navy from June 1998 to July 2003 and in the Navy Reserves from May 2004 to May 2005.

2.  In March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.202, 20.204 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In a March 2013 written statement, the Veteran's representative indicated that the Veteran wished to withdraw his appeal as he was satisfied with the 50 percent disability rating for PTSD granted in February 2013, effective May 8, 2005.  Thus, the Board finds that the Veteran withdrew his appeal as to the issue of entitlement to a higher initial disability rating for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a higher initial disability rating for PTSD is dismissed.



		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


